Name: Commission Regulation (EEC) No 3121/85 of 6 November 1985 amending quantitative limits fixed for imports of certain textile products originating in Hong Kong
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade;  Asia and Oceania
 Date Published: nan

 No L 297/ 10 9 . 11 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3121/85 of 6 November 1985 amending quantitative limits fixed for imports of certain textile products originating in Hong Kong flows, and to enable suppliers to utilize agreed Commu ­ nity limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular , Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Hong Kong has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Hong Kong, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 116, 29 . 4 . 1985, p . 1 . 9 . 11 . 85 Official Journal of the European Communities No L 297/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Annual quantitative limits 10 60.02 A B 60.02-40 60.02-50, 60, 70 , 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, other than those of cate ­ gory 10, of wool , of cotton or of man-mades fibres Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pairs 14 887 2 528 1 672 5717 42 925 275 1 731 83 69 818 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls ' and infants' (other than babies ') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 1 611 545 217 2 111 1 745 16 339 27 6 611